Case 3:11-cv-05479-PGS-LHG Document 632-1 Filed 12/02/19 Page 1 of 2 PageID: 12017



                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY



     IN RE EFFEXOR XR ANTITRUST
     LITIGATION
                                                      Master Docket No. 3:11-cv-05479 (PGS/LHG)
     THIS DOCUMENT RELATES TO:

     ALL CASES


       PROPOSED AGENDA FOR THE FEBRUARY 4, 2020 STATUS CONFERENCE

          The parties in the above-captioned matter hereby submit this proposed agenda pursuant to

   this Court's directive to the parties dated November 6, 2019 (ECF No. 631).

          1.     An Update on the Progress of Discovery. Fact discovery closes June 18, 2020

                 under the Third Amended Scheduling Order (ECF No. 623). The parties are

                 continuing to produce documents and continuing to meet and confer regarding the

                 scope and adequacy of the document productions and regarding privilege claims,

                 and may raise additional issues with the Special Master. The parties will work to

                 schedule fact depositions in accordance with the Third Amended Scheduling

                 Order. Id.

          2.     The Status of the Effectiveness of the Special Master. Special Master Lerner

                 was appointed on July 10, 2019. ECF No 603. To date, Special Master Lerner

                 has resolved several discovery motions. See ECF Nos. 581; 598; 609; 613; 617;

                 and 619. There are currently two discovery motions pending. See ECF Nos. 576

                 (a joint letter regarding Teva's document production); and 624 (contested motion

                 to seal).




                                                  1
Case 3:11-cv-05479-PGS-LHG Document 632-1 Filed 12/02/19 Page 2 of 2 PageID: 12018



          3.      Timeframe and Procedure for Mediation and Settlement Discussions. The

                  parties believe that mediation and settlement discussions would not be productive

                  at this time but remain committed to keeping an open line of communication

                  regarding this issue and will update the Court promptly if the parties' views

                  change.

          4.      Administrative Issues. The parties are not aware of any administrative issues at

                  this time.

          5.      Issues Concerning Professional Civility. The parties are not aware of any

                  professional civility concerns at this time.

          6.      List of the Substantive Issues Requiring Decisions from the Court Prior to Trial

                  and Timing of Adjudication Thereof. The Court will need to decide motions for

                  class certification, which are currently due on November 19, 2020 under the Third

                  Amended Scheduling Order entered by the Court on September 19, 2019 (ECF

                  No. 623). Daubert motions related to class certification experts may be filed in

                  conjunction with class certification. Id. The deadline for filing Rule 56 motions

                  is March 19, 2021. Id. Class certification, Daubert, and Rule 56 motions will

                  need to be adjudicated before trial.

          In accordance with the court's November 6, 2019 letter (ECF No. 631), the parties may

   submit additional letters to the Court setting forth their respective views as to the Court's agenda

   for the February 4, 2020 status conference.




                                                    2
